[Cite as State v. Priest, 2022-Ohio-4291.]


                                         COURT OF APPEALS
                                       LICKING COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                   JUDGES:
                                                 Hon. W. Scott Gwin, P.J.
         Plaintiff-Appellee                      Hon. William B. Hoffman, J.
                                                 Hon. John W. Wise, J.
 -vs-
                                                 Case No. 2022 CA 00022
 GLENN J. PRIEST

          Defendant-Appellant                    OPINION




 CHARACTER OF PROCEEDINGS:                       Appeal from the Licking County Court of
                                                 Common Pleas, Case No. 2018 CR 00321


 JUDGMENT:                                       Reversed and Remanded

 DATE OF JUDGMENT ENTRY:                         November 30, 2022


 APPEARANCES:


 For Plaintiff-Appellee                          For Defendant-Appellant

 WILLIAM C. HAYES                                WILLIAM T. CRAMER
 Licking County Prosecutor                       470 Olde Worthington Road – Suite #200
                                                 Westerville, Ohio 43082
 ROBERT N. ABDALLA
 Assistant Prosecuting Attorney
 20 S. Second Street
 Newark, Ohio 43055
Licking County, Case No. 2022 CA 00022                                                      2


Hoffman, J.
       {¶1}   Defendant-appellant Glenn Priest appeals the judgment entered by the

Licking County Common Pleas Court convicting him following his pleas of guilty to

involuntary manslaughter (R.C. 2903.04(A)), felonious assault with a firearm specification

(R.C. 2941.145(A)), having weapons under disability (R.C. 2923.13(A)(2)), and

improperly handling a firearm in a motor vehicle (R.C. 2923.16(B)) and sentencing him to

an aggregate term of twenty years incarceration. Plaintiff-appellee is the state of Ohio.

                           STATEMENT OF THE FACTS AND CASE

       {¶2}   On May 11, 2018, Newark police were dispatched to an address on

Hancock Street for a report of shots fired. Upon arrival police located a deceased white

male, later identified as Jessie Moffitt Sr. Upon investigation, police learned Moffitt went

to the Hancock Street address to retrieve a cell phone. At the residence, a verbal

altercation ensued between Moffitt and a third party. During the altercation, appellant

came up from the basement and shot and killed Moffitt. Appellant fled the scene in a gold

Ford F150.

       {¶3}   On May 12, 2018, Newark police learned the Ohio State Highway Patrol

was investigating Appellant's involvement in a road-rage incident, during which he was

also driving the gold Ford F150 on Interstate 70 westbound near mile post 137 in Licking

County. In this incident, Appellant passed a vehicle, went onto the berm of the highway,

stopped in front of the vehicle, and fired at least one shot at the vehicle. The driver of the

vehicle went around Appellant and fled. On the morning of May 13, 2018, Newark police

found the gold Ford F150 abandoned near railroad tracks behind a residence on Hudson

Avenue in Newark. Police watched the vehicle until Appellant was arrested later that

evening.
Licking County, Case No. 2022 CA 00022                                                   3


       {¶4}   At the time of his arrest, a firearm was found on Appellant's person.

Appellant was Mirandized and interviewed. He admitted killing Moffitt.

       {¶5}   Appellant was charged by indictment as follows: one count of murder

pursuant to R.C. 2903.02(A), an unclassified felony [Count I]; one count of involuntary

manslaughter pursuant to R.C. 2903.04(A), a felony of the first degree [Count II]; one

count of having weapons while under disability pursuant to R.C. 2923.13(A)(2), a felony

of the third degree [Count III]; one count of felonious assault pursuant to R.C.

2903.11(A)(2), a felony of the second degree [Count IV]; one count of having weapons

while under disability pursuant to R.C. 2923.13(A)(2), a felony of the third degree [Count

V]; and one count of improperly handling firearms in a motor vehicle pursuant to R.C.

2923.26(B), a felony of the fourth degree [Count VI]. Counts I, II, and IV are accompanied

by repeat-violent-offender specifications pursuant to R.C. 2941.149(A) and firearm

specifications pursuant to R.C. 2941.145(A). Appellant entered guilty pleas to involuntary

manslaughter, felonious assault with a firearm specification, having a weapon under

disability, and improper handling of a firearm in a motor vehicle. The State dismissed the

remaining charges.

       {¶6}   Appellant was sentenced by the Licking County Common Pleas Court to six

years incarceration for involuntary manslaughter, eight years incarceration for felonious

assault, three years incarceration for the firearm specification, three years incarceration

for having a weapon under disability, and one year incarceration for improper handling of

a firearm in a motor vehicle, with all sentences except the one year for improper handling

of a firearm to be served consecutively to each other, but concurrently to the one year

sentence for improper handling of a firearm, for an aggregate prison term of twenty years.
Licking County, Case No. 2022 CA 00022                                                       4


       {¶7}   Appellant filed an appeal to this Court, arguing the trial court erred in failing

to merge the convictions of felonious assault and improper handling of a firearm, and the

trial court erred in imposing consecutive sentences without making the requisite statutory

findings at the sentencing hearing. We found the trial court did not err in failing to merge

the convictions, but found the trial court failed to make the required findings before

imposing consecutive sentences. State v. Priest, 5th Dist. Licking No. 19-CA-14, 2021-

Ohio-3418. We vacated the sentence and remanded for resentencing.

       {¶8}   On remand, the trial court held a new sentencing hearing, and imposed the

same sentence.     It is from the April 13, 2022 judgment of the trial court Appellant

prosecutes his appeal, assigning as error:



              I. THE TRIAL COURT VIOLATED APPELLANT’S DUE PROCESS

       RIGHTS UNDER THE STATE AND FEDERAL CONSTITUTIONS BY

       FAILING TO MAKE ALL OF THE STATUTORY FINDINGS UNDER R.C.

       2929.14(C)(4) BEFORE IMPOSING CONSECUTIVE SENTENCES.

              II. THE TRIAL COURT VIOLATED APPELLANT’S DUE PROCESS

       RIGHTS UNDER THE STATE AND FEDERAL CONSTITUTIONS BY

       IMPOSING CONSECUTIVE SENTENCES WHEN THE RECORD DOES

       NOT SUPPORT THE REQUISITE STATUTORY FINDINGS.
Licking County, Case No. 2022 CA 00022                                                      5


                                                 I.

      {¶9}   In his first assignment of error, Appellant argues the trial court failed to make

the findings required at the sentencing hearing to impose consecutive sentences pursuant

to R.C. 2929.14(C)(4).

      {¶10} R.C. 2929.14(C)(4) provides:



             (4) If multiple prison terms are imposed on an offender for convictions

      of multiple offenses, the court may require the offender to serve the prison

      terms consecutively if the court finds that the consecutive service is

      necessary to protect the public from future crime or to punish the offender

      and that consecutive sentences are not disproportionate to the seriousness

      of the offender's conduct and to the danger the offender poses to the public,

      and if the court also finds any of the following:

             (a) The offender committed one or more of the multiple offenses

      while the offender was awaiting trial or sentencing, was under a sanction

      imposed pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised

      Code, or was under post-release control for a prior offense.

             (b) At least two of the multiple offenses were committed as part of

      one or more courses of conduct, and the harm caused by two or more of

      the multiple offenses so committed was so great or unusual that no single

      prison term for any of the offenses committed as part of any of the courses

      of conduct adequately reflects the seriousness of the offender's conduct.
Licking County, Case No. 2022 CA 00022                                                     6


              (c) The offender's history of criminal conduct demonstrates that

       consecutive sentences are necessary to protect the public from future crime

       by the offender.



       {¶11} The trial court must make the R.C. 2929.14(C)(4) findings at the sentencing

hearing and incorporate its findings into its sentencing entry, but it has no obligation to

state reasons to support its findings, nor must it recite certain talismanic words or phrases

in order to be considered to have complied. State v. Smith, 10th Dist. Franklin No. 18AP-

525, 2019-Ohio-5199, ¶ 34, citing State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177,

syllabus.

       {¶12} The trial court made the following findings at the sentencing hearing:



              I find consecutive sentences are necessary to protect the public,

       punish you, are not disproportionate to the crimes you committed or

       sentences imposed on others for similar conduct. I further find your criminal

       history demonstrates consecutive sentences are necessary to protect the

       public from future crime, and I would specifically point out your present term

       on post-release control at the time of the offense, your prior conviction for

       carrying a concealed weapon, aggravated assault, robbery.



       {¶13} 4/13/22 Hrg., p. 7.
Licking County, Case No. 2022 CA 00022                                                     7


       {¶14} While we recognize the trial court is not required to recite “talismanic words

or phrases” in order to be considered to have complied, we find the trial court’s finding

concerning disproportionality do not meet the requirements of the statute.

       {¶15} R.C. 2929.14(C)(4) requires the trial court to find “consecutive sentences

are not disproportionate to the seriousness of the offender's conduct and to the danger

the offender poses to the public.” Thus, two findings concerning disproportionality are

required: first, consecutive sentences are not disproportionate to the seriousness of the

defendant’s conduct, and second, consecutive sentences are not disproportionate to the

danger the defendant poses to the public.          The trial court first found consecutive

sentences are not disproportionate to the crimes Appellant committed. While not using

the exact language of the statute, we find the language used by the trial court is sufficient

to comply with the statutory requirement the trial court find consecutive sentences are not

disproportionate to the seriousness of Appellant’s conduct.

       {¶16} However, the trial court made no finding consecutive sentences are not

disproportionate to the danger Appellant poses to the public. Instead, the trial court found

consecutive sentences “are not disproportionate to the crimes you committed or

sentences imposed on others for similar conduct.” (Emphasis added). Disproportionality

of a defendant’s sentence in comparison with other similarly-situated defendants is an

entirely separate legal concept from disproportionality to the danger Appellant poses to

the public. We therefore find the trial court’s findings at the sentencing hearing did not

comply with R.C. 2929.14(C)(4), and the trial court erred in imposing consecutive

sentences.

       {¶17} The first assignment of error is sustained.
Licking County, Case No. 2022 CA 00022                                             8


                                             II.

       {¶18} The second assignment of error is rendered premature by our disposition

of Appellant’s first assignment of error.

       {¶19} The judgment of the Licking County Common Pleas Court is reversed, and

this cause is remanded to that court for resentencing in accordance with law and this

opinion.



By: Hoffman, J.
Gwin, P.J. and
Wise, John, J. concur




                                            HON. WILLIAM B. HOFFMAN


                                            HON. W. SCOTT GWIN


                                            HON. JOHN W. WISE